    Case 5:15-cv-00445-DNH-TWD Document 151 Filed 10/17/18 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

ALONZO and STEPHANIE GRANT;

                           Plaintiffs,

       -v-                                       5:15-CV-0445


CITY OF SYRACUSE; DAMON LOCKETT,
Police Officer; PAUL MONTALTO, Police Officer;
BRIAN NOVITSKY, Police Officer,

                           Defendants.

---------------------------------

APPEARANCES:                                     OF COUNSEL:

LAW OFFICES OF BONNER & BONNER                   A. CABRAL BONNER, ESQ.
Attorney for Plaintiffs                          CHARLES A. BONNER, ESQ.
475 Gate 5 Road, Suite 212
Sausalito, CA 94965

RYDER LAW FIRM                                   JESSE P. RYDER, ESQ.
Attorneys for Plaintiffs
121 E. Water Street
Syracuse, NY 13202

CITY OF SYRACUSE CORPORATION                     TODD M. LONG, ESQ.
Attorney for Defendants                          Ass't Corporation Counsel
233 East Washington Street
Room 300 City Hall
Syracuse, New York 13202

HANCOCK ESTABROOK, LLP                           JOHN G. POWERS, ESQ.
Attorneys for Defendants

DAVID N. HURD
United States District Judge
    Case 5:15-cv-00445-DNH-TWD Document 151 Filed 10/17/18 Page 2 of 2



                                       SUMMARY ORDER

       A jury trial in this matter began on Tuesday, October 9, 2018. After the close of plaintiffs’

case, defendants moved pursuant to Federal Rule of Civil Procedure 50(a) for judgment as a

matter of law with regards to the remaining causes of action.

       Therefore, it is ordered that

       1. Defendants’ motion for judgment as a matter of law is GRANTED in part and DENIED

in part;

       2. Plaintiffs’ Seventh, Ninth and Tenth Causes of Action are DISMISSED in their

entirety;

       3. Plaintiffs’ Sixth and Eighth Cause of Action against defendant Novitsky are DISMISSED

and REMAIN against defendants Lockett and Montalto;

       4. All other Causes of Action (the First, Fourth, Fifth, Sixth, Eighth and Fifteenth)

REMAIN; and

       5. Defendant Brian Novitsky is DISMISSED from this action.

       IT IS SO ORDERED.




Date: October 17, 2018
      Utica, New York




                                                -2-
